Citation Nr: 0616342	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye disability with vitreous hemorrhage and choroidal 
lesion, claimed as due to treatment, surgery and 
hospitalization provided by the VA in October 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1951 to June 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2002 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current residuals of 
vitreous hemorrhage and choroidal lesion of the right eye 
were caused or aggravated by the VA treatment and surgery 
performed at a VA Medical Center in October 1999.  He further 
asserts that he was not adequately notified of the risks 
involved in the surgery.  The veteran's representative has 
argued that the development of evidence in this case is 
inadequate because the claims file does not contain copies of 
any consent forms signed by the veteran prior to surgery.  


Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service-
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. [emphasis added]  Determinations 
of whether there was informed consent involve consideration 
of whether the health care providers substantially complied 
with the requirements of 38 C.F.R. § 17.32.  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

In light of the significance of proper informed consent under 
the foregoing regulation, the Board concludes that the 
consent form or forms from before surgery should be obtained 
as they are relevant under the foregoing regulation.  VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c).  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A medical opinion 
was previously obtained in this case in September 2005.  
However, the examiner apparently did not have access to the 
veteran's consent forms.  Therefore, if any additional 
relevant consent records are developed, the material should 
be forwarded to the examiner who rendered an opinion in 
September 2005 and he should be requested to provide an 
addendum as to whether the veteran was adequately informed of 
the foreseeable risks of surgery and whether any of the 
information contained in the additional records alters the 
examiner's previous opinion.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate and place in the 
claims folder copies of any and all 
informed consent records associated with 
the surgeries in question in this case 
from October 1999.

2.  Thereafter, the RO should request 
that the VA physician (or, if 
unavailable, a suitable substitute) who 
prepared the September 2005 opinion in 
this case prepare an addendum for the 
purpose of discussing any informed 
consent releases which were obtained from 
the veteran prior to each of the 
surgeries.  The doctor is requested to 
provide an opinion as to whether the 
veteran was adequately informed of the 
foreseeable risks of the surgery, and 
whether the additional evidence alters 
his previous opinion in any way.

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






